Citation Nr: 0714125	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-28 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

The Board previously issued a decision in this case in 
December 2006, denying service connection for hypertension to 
include as secondary to the veteran's service-connected 
diabetes mellitus.  However, the record indicates that 
evidence pertinent to the veteran's appeal was received at 
the RO on October 26, 2006, prior to the Board's decision 
dated in December 2006, but was not associated with the 
claims folder in time for the Board to consider it.  
Accordingly, in a separate decision, the Board vacated the 
December 1, 2006, decision in this case.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's hypertension was first diagnosed many years 
after his separation from active duty, and no competent 
medical opinion is of record which causally relates the 
disability to that period.

3.  The competent medical evidence tends to show that the 
veteran's hypertension is secondary to his service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Service connection is warranted for hypertension as secondary 
to the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
April and May 2002, both of which were clearly prior to the 
December 2002 rating decision that is the subject of this 
appeal.  He was also sent additional notice by letters dated 
in September 2003, December 2003, and May 2004.  Taken 
together, these letters informed the veteran of the criteria 
necessary to establish service connection for a claimed 
disability, as well as what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he was accorded a VA medical examination regarding 
this case in October 2003.  Moreover, as noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at the July 2006 hearing.  Relevant evidence was 
subsequently received in this case by the RO in October 2006, 
and will be considered by the Board.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board acknowledges that none of the notice letters 
provided to the veteran includes the specific information on 
disability rate(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as already noted, the veteran has indicated 
familiarity with the elements necessary to substantiate his 
claim.  Moreover, the Board previously determined in the 
December 1, 2006, decision that the duty to notify had been 
satisfied, and the veteran has not submitted any contentions 
that he was prejudiced by that determination.

The Board further notes that, for the reasons detailed below, 
it concludes the veteran is entitled to a grant of service 
connection for his hypertension.  Consequently, any 
deficiency regarding either the duty to notify or assist with 
respect to this case has been rendered moot; there is no 
possible harm to the veteran arising from any due process 
defects.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board notes that the term hypertension means 
diastolic blood pressure is predominantly 90 mm or greater or 
systolic blood pressure is predominantly 160 mm or more. 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
Allen prior to this change in the regulation, there is no 
prejudice to the veteran by the Board proceeding with the 
adjudication of this claim in light of the regulation change.  
See Bernard, supra.


Analysis.  Initially, the Board notes that there is no 
indication of hypertension in the veteran's service medical 
records.  For example, his blood pressure was noted as being 
136/80 (systolic/diastolic) on his January 1968 pre-induction 
examination, and 130/80 on his October 1969 separation 
examination.  Moreover, on a concurrent October 1969 Report 
of Medical history he checked the box to indicate he had not 
experienced high or low blood pressure.

The Board further notes that the first competent medical 
diagnosis of hypertension appears to be in records dated in 
2001, decades after the veteran's separation from service.  
As such, it was clearly not present to a compensable degree 
within the first post-service year, and service connection 
cannot be established on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, the Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) ) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

In addition, there is no competent medical evidence relating 
the etiology of the veteran's current hypertension directly 
to his period of active duty, nor does the veteran contended 
otherwise.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension is directly/presumptively related to 
his period of active duty.

With respect to the veteran's contention of secondary service 
connection, the Board notes that there is evidence which both 
supports and refutes this claim.

The evidence in support of the veteran's claim includes an 
October 2006 private medical statement from a Dr. B, who 
noted that the veteran had been his patient since August 
1989, that he had reviewed the veteran's medical records, and 
provided a summary of pertinent findings regarding the 
veteran's blood pressure and diabetes.  Moreover, Dr. B 
opined that there was a relationship between the veteran's 
diabetes and hypertension, stating that it would appear they 
commonly occur together.

The evidence against the veteran's claim includes the 
findings of the October 2003 VA examiner.  In pertinent part, 
the examiner noted that the veteran's claims folder had been 
reviewed.  Following review of laboratory tests, the examiner 
opined that they showed it was not likely as not that the 
veteran's hypertension was secondary to diabetes mellitus 
type 2.  

As both the opinion of Dr. B and the October 2003 VA examiner 
were based upon evaluation of the veteran and review of 
medical records, it appears that both clinicians had an 
adequate foundation for their respective findings.  Even 
though it does not appear that Dr. B reviewed the entire 
claims folder, as already noted there is no indication of 
hypertension until many years after service, and the 
contention is that it is secondary to the service-connected 
diabetes.  Thus, it appears that the findings of Dr. B, as 
well as the records he reviewed, are consistent with the 
facts of this case.  In addition, the Board notes that 
neither clinician appears to have proffered a detailed 
rationale in support of their respective opinions.  
Consequently, the Board finds that the competent medical 
evidence is in equipoise as to whether the veteran's 
hypertension is secondary to his service-connected diabetes.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions, an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert, supra, 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that he is entitled to a grant of service 
connection for his hypertension as secondary to the service-
connected diabetes mellitus.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


